      Case 1:15-cr-00576-JGK Document 275 Filed 06/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                           15-cr-576 (JGK)

REBECCA BAYUO,                                  ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     For the reasons stated in the Court’s Memorandum Opinion

and Order dated June 20, 2020, after considering the factors set

forth in 18 U.S.C. § 3553(a), the Court finds that there are

extraordinary and compelling reasons to justify a reduction in

the sentence of the defendant, Rebecca Bayuo, Inmate No. 72435-

054, presently housed at FCI Aliceville, and that this reduction

is consistent with the applicable policy statements issued by

the United States Sentencing Commission. 18 U.S.C.

§ 3582(c)(l)(A)(i). Accordingly, the Court grants the

defendant’s motion for compassionate release.

     It is further ordered that:

     1. The defendant is resentenced to time served.

     2. The Court recommends to United States Immigration and

       Customs Enforcement that it withdraw its detainer so that

       the defendant can return to New York to be supervised by

       the Probation Department in this District. The Court has

       already determined for the reasons set out in its

       Memorandum Opinion and Order that the defendant is not a
         Case 1:15-cr-00576-JGK Document 275 Filed 06/20/20 Page 2 of 2



          danger to the community or a risk of flight pending her

          removal from the United States.

     3. Upon release from custody, the defendant shall begin her

          two-year term of supervised release as set forth in the

          Court’s Judgment. Dkt. No. 250. All previous conditions

          imposed in the Judgment remain in full force and effect.

     4. The defendant must report to the United States Probation

          Office for the Southern District of New York within 72

          hours of her release.

     5. This Order is stayed for fourteen (14) days to allow

          defense counsel to make any applications to the

          Immigration and Customs Enforcement authorities to

          withdraw the outstanding immigration detainer against the

          defendant. The stay also allows the Bureau of Prisons to

          make any necessary arrangements for the defendant’s

          release including the satisfaction of any quarantine

          restrictions.

SO ORDERED.

Dated:       June 20, 2020
             New York, New York                 /s/ John G. Koeltl
                                                  John G. Koeltl
                                           United States District Judge




                                       2
